DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/2/2021, with respect to claims 1-15 have been fully considered and are persuasive. Interview held 12/2/2021 was also productive but resulted in no formal agreement at the time. Subsequently, however, the claims were amended by Applicant to overcome the prior art. The previous rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – Claims 1 and 12 include or specifically recites the allowable subject matter that was proposed during interview 12/2/2021—“a gear unit comprising a first gear portion disposed on the first shaft and a second gear portion disposed on the second shaft,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2-5 depend, 
Claims 6-11 include or specifically recites the previously allowed subject matter that was proposed in the last Office Action 9/2/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from .

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                February 26, 2022